DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed August 4, 2022 has been entered.
Response to Amendment
Claims 2-6, 8-12, and 14-18 were canceled. Claims 1, 7, and 13 were amended. Claims 1, 7, and 13 are remain pending in the application and are provided to be examined upon their merits.
Applicant’s cancellation of claims have rendered moot the objections to the Drawings and the rejections under 35 U.S.C. 112 previously set forth in the Non-Final Office Action mailed May 11, 2022.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, and 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 7, and 13 are directed to the abstract idea of: Claim 1 -: 1, a method of using, the method comprises: analyzing a multitude of records representing a corresponding multitude of longevity-contingent assets to identify a set of candidate longevity-contingent assets such that each candidate longevity-contingent asset of the set of candidate longevity-contingent assets is associated with a lowered risk level metric subsequent to updating of corresponding titling information of a corresponding record of the candidate longevity-contingent asset when the corresponding titling information of the corresponding record is subsequently updated to: indicate reassignment of a corresponding future time-estimated benefit payment of the candidate longevity-contingent asset from a corresponding identifier of a corresponding common entity associated with the candidate longevity-contingent asset to an identifier of a benefit entity, and indicate reassignment of a corresponding series of time-certain obligated payments associated with the candidate longevity-contingent asset from the corresponding identifier of the corresponding common entity to an identifier of a sponsor entity; selecting records of a subset of longevity-contingent assets from the set of candidate longevity-contingent assets to produce records of selected longevity-contingent assets when each record representing a corresponding longevity-contingent asset of the selected longevity-contingent assets is associated with the lowered risk level metric subsequent to the updating of the corresponding titling information of the record representing the corresponding longevity-contingent asset; and a record of each of the selected longevity-contingent assets to produce updated records of the selected longevity-contingent assets by: the titling information of the record to indicate reassignment of the future time-estimated benefit payment of the selected longevity-contingent asset from the corresponding identifier of the corresponding common entity associated with the selected longevity-contingent asset to the identifier of the benefit entity, and the titling information of the record to indicate reassignment of the series of time-certain obligated payments of the selected longevity-contingent asset from the corresponding identifier of the corresponding common entity associated with the selected longevity-contingent asset to the identifier of the sponsor entity. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 7 -: 7, comprises: operably coupled functions to: analyze a multitude of records representing a corresponding multitude of longevity-contingent assets to identify a set of candidate longevity-contingent assets such that each candidate longevity-contingent asset of the set of candidate longevity-contingent assets is associated with a lowered risk level metric subsequent to updating of corresponding titling information of a corresponding record of the candidate longevity-contingent asset when the corresponding titling information of the corresponding record is subsequently updated to: indicate... indicate... [id. at 1], select records of a subset of longevity-contingent assets from the set of candidate assets to produce records of selected longevity-contingent assets when each record representing a corresponding longevity-contingent asset of the selected longevity-contingent assets is associated with the lowered risk level metric subsequent to the updating of the corresponding titling information of the record representing the corresponding longevity-contingent asset; and a record... the titling... the titling... [id. at 1], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 13 -: 13. comprises: stores operational instructions that, when executed causes to: analyze... [id. at 7], indicate... indicate... [id. at 1], select... [id. at 7], a record... the titling... the titling... [id. at 1], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: servicing a plurality of longevity-contingent assets with shared liabilities as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Mathematical concepts – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as mathematical relationships, Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1 (as amended): Specifically with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "computer-implemented", "computing system", "computing device", "digital records", "digital record", "updating", and "modifying". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "computer-implemented", "computing system", "computing device", "digital records", "digital record", "updating", and "modifying" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a computer-implemented method of using … system, the method comprises", "analyzing, by a computing device … is subsequently updated to", "indicate reassignment of a corresponding … a benefit entity, and", "indicate reassignment of a corresponding … of a sponsor entity", "selecting, by the computing device … corresponding longevity-contingent asset; and", "updating, by the computing device, … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and" and "modifying the titling information of … of the sponsor entity") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "updating, by the computing device, … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and", "modifying the titling information of … of the sponsor entity" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a computer-implemented method of using … system, the method comprises", "analyzing, by a computing device … is subsequently updated to", "selecting, by the computing device … corresponding longevity-contingent asset; and", "updating, by the computing device, … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and", "modifying the titling information of … of the sponsor entity" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating, by the computing device, … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and", "modifying the titling information of … of the sponsor entity", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 7 (as amended): Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 7 (as amended) further to the abstract idea includes additional elements of "computing device", "computing system", "interface", "local memory", "processing module", "digital records", "digital record", "update", and "modifying". However, independent claim 7 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "computing device", "computing system", "interface", "local memory", "processing module", "digital records", "digital record", "update", and "modifying" of independent claim 7 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a processing module operably coupled functions to", "analyze a multitude of digital … is subsequently updated to", "indicate reassignment of a corresponding … a benefit entity, and", "indicate reassignment of a corresponding … of a sponsor entity", "select, digital records of a … corresponding longevity-contingent asset; and", "update, a digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity; and" and "modifying the titling information of … of the sponsor entity") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "update, a digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity; and", "modifying the titling information of … of the sponsor entity" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a processing module operably coupled functions to", "analyze a multitude of digital … is subsequently updated to", "select, digital records of a … corresponding longevity-contingent asset; and", "update, a digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity; and", "modifying the titling information of … of the sponsor entity" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "update, a digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity; and", "modifying the titling information of … of the sponsor entity", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent previously cited rationale finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 13 (as amended): Specifically with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 13 (as amended) further to the abstract idea includes additional elements of "non-transitory computer readable memory", "computing system", "first memory element", "processing module", "digital records", "digital record", "update", and "modifying". However, independent claim 13 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "non-transitory computer readable memory", "computing system", "first memory element", "processing module", "digital records", "digital record", "update", and "modifying" of independent claim 13 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element that … the processing module to", "analyze, a multitude of digital … is subsequently updated to", "indicate reassignment of a corresponding … a benefit entity, and", "indicate reassignment of a corresponding … of a sponsor entity", "select digital records of a … corresponding longevity-contingent asset; and", "update, a digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and" and "modifying the titling information of … of the sponsor entity") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "analyze, a multitude of digital … is subsequently updated to", "indicate reassignment of a corresponding … a benefit entity, and", "indicate reassignment of a corresponding … of a sponsor entity", "select digital records of a … corresponding longevity-contingent asset; and", "update, a digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and", "modifying the titling information of … of the sponsor entity" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element that … the processing module to", "update, a digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and", "modifying the titling information of … of the sponsor entity" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element that … the processing module to", "analyze, a multitude of digital … is subsequently updated to", "select digital records of a … corresponding longevity-contingent asset; and", "update, a digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and", "modifying the titling information of … of the sponsor entity" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element that … the processing module to", "update, a digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and", "modifying the titling information of … of the sponsor entity", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent previously cited rationale finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

Response to Arguments
 • The Applicant argued: 
"2. The drawings have been objected to under 37 CFR 1.83(a). 
"The Applicant has amended claims 1, 7, and 13 and has canceled claims 2-6, 8-12, and 14-18 to overcome the objection. " 
(REMARKS, p. 13). 
The above-quoted arguments are persuasive. 

Regarding indefiniteness and/or lack of written description rejections under 35 U.S.C. § 112, the Applicant's arguments submitted August 4, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed May 11, 2022 (hereinafter "Non-Final Correspondence") have been fully considered and are persuasive. 
• Specifically, the Applicant argued: 
"3. Claims 1-18 have been rejected under 35 USC º112(a) or 35 USC º112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. [] 
"The Applicant has amended claims 1, 7, and 13 and has canceled claims 2-6, 8-12, and 14-18 to overcome the rejection. " 
(REMARKS, p. 13). 
The above-quoted arguments are persuasive. 

Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted August 4, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed May 11, 2022 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the May 11, 2022 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• Specifically, the Applicant argued: 
"[] Applicant has amended claims 1, 7, and 13 and has canceled claims 2-6, 8-12, and 14-18 to overcome the rejection. 
"The Applicant respectfully submits that the current amended claims contain a new limitation that improves the functioning of the computing device to amount to significantly more than the judicial exception: 
"analyzing a multitude of digital records representing a corresponding multitude of longevity-contingent assets to identify a set of candidate longevity-contingent assets such that each candidate longevity-contingent asset of the set of candidate longevity-contingent assets is associated with a lowered risk level metric subsequent to updating of corresponding titling information of a corresponding digital record of the candidate longevity-contingent asset when the corresponding titling information of the corresponding digital record is subsequently updated to: 
"indicate reassignment of a corresponding future time-estimated benefit payment of the candidate longevity-contingent asset from a corresponding identifier of a corresponding common entity associated with the candidate longevity-contingent asset to an identifier of a benefit entity, and 
'indicate reassignment of a corresponding series of time-certain obligated payments associated with the candidate longevity-contingent asset from the corresponding identifier of the corresponding common entity to an identifier of a sponsor entity;" 14 ' 
(REMARKS, pp. 13-14). 
However, the above-quoted arguments submitted August 4, 2022 at REMARKS pp. 13-14 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20170011462 A1 by ANLIKER; Alyse et al. discloses GUARANTEED INCOME SYSTEM AND METHOD.
USPGPub No. US 20140229402 A1 by CARON; Bruno discloses Funding and Distribution of Income Stream Payments for a Period Associated with the Longevity of Participant Individuals.
USPGPub No. US 20030233301 A1 by Chen, Peng et al. discloses Optimal asset allocation during retirement in the presence of fixed and variable immediate life annuities (payout annuities).
USPGPub No. US 20090089203 A1 by Chien; Yung-Sung et al. discloses Marriage Obligation Fulfillment Trust Method and System.
USPGPub No. US 20080288298 A1 by Dattatreya; Eswarahalli S. et al. discloses Method and system for providing low-cost life insurance.
USPGPub No. US 20140189501 A1 by Demiralp; Emre et al. discloses Augmenting Text With Multimedia Assets.
USPGPub No. US 20100256996 A1 by GERBER; James G.C.T. discloses SYSTEM AND METHOD TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20100100502 A1 by Gerber; James G.C.T. discloses SYSTEM AND METHODS TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20050171881 A1 by Ghassemieh, Mohammad R. et al. discloses Financial data analysis tool.
USPGPub No. US 20080065425 A1 by Giuffre; Sandra et al. discloses Computer-aided transferring of financial consequences.
USPGPub No. US 20140143175 A1 by Greenshields; Rod Steven et al. discloses RETIREMENT PLANNING METHOD.
USPGPub No. US 20180130132 A1 by Habib; Faisal et al. discloses ANNUITY ANALYSIS SYSTEM.
USPGPub No. US 20090094070 A1 by Harris; Patricia L. et al. discloses SYSTEM AND METHOD FOR PROCESSING AND ADMINISTERING FLEXIBLE GUARANTEED INCOME PAYMENTS.
USPGPub No. US 20050060209 A1 by Hill, Charles Frederick et al. discloses Method and system for insuring longer than expected lifetime.
USPGPub No. US 20140214723 A1 by Jacobson, JR.; Allen F. discloses METHOD AND SYSTEM FOR A PENSION FUNDING DERIVATIVE.
USPGPub No. US 20090281938 A1 by Jenkins; Cary Porter et al. discloses PENSION ADMINISTRATION SYSTEM AND METHOD.
USPGPub No. US 20080010095 A1 by Joyce; Stephen T. discloses Longevity insurance.
USPGPub No. US 20080255998 A1 by Ju; Younshig discloses Construction Asset Backed Securities Method With Pud Auction Through Internet.
USPGPub No. US 20040034586 A1 by Keyes, Tim Kerry et al. discloses Snapshot approach for underwriting valuation of asset portfolios.
USPGPub No. US 20020198802 A1 by Koresko, John J. V discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPGPub No. US 20080052133 A1 by Kravirtz; Jodi L. et al. discloses METHODS AND SYSTEMS FOR PROVIDING LONGEVITY INSURANCE WITH OR WITHOUT AN ASSET BASED PREMIUM.
USPGPub No. US 20090106167 A1 by Kravitz; Jodi L. et al. discloses FLEXIBLE PREMIUM INCOME ANNUITY SYSTEM AND METHOD.
USPGPub No. US 20060149669 A1 by Kwan; Khai Hee discloses System, program and method for determining the compensatory value to avoid contract termination over computer network.
USPGPub No. US 20020147670 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20020099640 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20040111358 A1 by Lange, Jeffrey et al. discloses Enhanced parimutuel wagering.
USPGPub No. US 20030236738 A1 by Lange, Jeffrey et al. discloses Replicated derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20060190386 A1 by Levy; Robert D. discloses Automated order protection trading system.
USPGPub No. US 20100121783 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20100121785 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20100121784 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20080281742 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20070094119 A1 by Marques; Jose discloses System and method for improving asset liquidity in a trading exchange network.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPGPub No. US 20110137686 A1 by Mott; Antony R. discloses SYSTEM AND METHOD FOR TRANSFERRING LONGEVITY RISK.
USPGPub No. US 20090048961 A1 by Mott; Antony R. discloses System and method for transferring longevity risk.
USPGPub No. US 20040143539 A1 by Penney, Neill et al. discloses Method and apparatus for trading assets.
USPGPub No. US 20050187801 A1 by Phelps, Robert B. discloses Method of enhancing value of pension system assets.
USPGPub No. US 20090094168 A1 by Polkinghorn; Philip Konrad et al. discloses SYSTEM AND METHOD OF PROVIDING A LONGEVITY BENEFIT.
USPGPub No. US 20090112633 A1 by Raghavan; Harish et al. discloses Systems and methods for securitizing longevity risk.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPGPub No. US 20150170268 A1 by Reddy; Stephen David discloses System and Method for Retail Longevity Protection Program.
USPGPub No. US 20100299160 A1 by Roscoe; Michael J. et al. discloses SYSTEM AND METHOD FOR PROVIDING FLEXIBLE AND PREDICTABLE INCOME.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20070106589 A1 by Schirripa; Felix discloses Method for determining an optimal and tailored lifetime income and death benefit package.
USPGPub No. US 20070027728 A1 by Schuver; Steven S. et al. discloses System and method for protecting a security.
USPGPub No. US 20120185407 A1 by Scott; Jason S. et al. discloses CREATING AND MAINTAINING A PAYOUT-READY PORTFOLIO WITHIN AN INVESTMENT PLAN TO GENERATE A SUSTAINABLE INCOME STREAM.
USPGPub No. US 20150161734 A1 by Shimpi; Prakash discloses INTERACTIVE METHODS AND SYSTEMS FOR CONTROL OF INVESTMENT DATA INCLUDING DEMOGRAPHIC RETURNS.
USPGPub No. US 20140129949 A1 by SINGER; MITCH discloses METHOD AND SYSTEM FOR PROVIDING CONTENT BASED ON LOCATION DATA.
USPGPub No. US 20100131425 A1 by Stolerman; Jonathan et al. discloses Pension Fund Systems.
USPGPub No. US 20030200304 A1 by Thorpe, John Robert et al. discloses Apparatus and method to automatically collect data regarding assets of a business entity.
USPGPub No. US 20060129415 A1 by Thukral; Rohit et al. discloses System for linking financial asset records with networked assets.
USPGPub No. US 20070244777 A1 by Torre; Nicolo G. et al. discloses Simulation of Portfolios and Risk Budget Analysis.
USPGPub No. US 20140330592 A1 by Tyson; Dylan J. discloses Utilization of a Separate Account and a General Account for the Generation of an Annuity Based on a Pension Plan.
USPGPub No. US 20140330591 A1 by Tyson; Dylan J. discloses Calculation of Premium Amounts for the Generation of an Annuity Based on a Pension Plan.
USPGPub No. US 20140330590 A1 by Tyson; Dylan J. et al. discloses Asset-Based Adjustment of Premium Amounts for the Generation of an Annuity Based on a Pension Plan.
USPGPub No. US 20060206400 A1 by Usui; Masaaki discloses Method and system for unified management of plurality of assets using computer network.
USPGPub No. US 20080281907 A1 by VIEIRA; Hilary discloses SYSTEM AND METHOD FOR GLOBALLY ISSUING AND VALIDATING ASSETS.
USPGPub No. US 20110131070 A1 by Weiss; Joseph M. discloses METHOD AND SYSTEM FOR A DEFERRED VARIABLE ANNUITY WITH FLEXIBLE BENEFIT PAYMENTS.
USPGPub No. US 20030083972 A1 by Williams, James Benjamin discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity options.
USPGPub No. US 20040177022 A1 by Williams, James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity.
USPGPub No. US 20060212380 A1 by Williams; James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing normalized annuity options.
USPGPub No. US 20160232631 A1 by YOUNG; TIMOTHY J. discloses REPAYMENT THROUGH NON RECOURSE CONTRACTS RELATED TO LITIGATION.
    
        
            
                                
            
        
    


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Wednesday through Friday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        10/30/2022